Lahtinen, J. (dissenting).
I respectfully dissent. Respondent Comptroller clearly can weigh and choose between conflicting medical opinions that are each premised upon substantial evidence (see Matter of Collins v New York State & Local Retirement Sys., 5 AD3d 817, 818 [2004]; Matter of Flynn v McCall, 1 AD3d 686, 687 [2003]). And, we apply a deferential standard on appellate review when the Comptroller has made a choice among conflicting medical evidence, upholding his “determination if supported by credible evidence ‘in the form of an articulated, rational, and fact-based medical opinion’ ” (Matter of Hoehn v Hevesi, 14 AD3d 761, 762 [2005], lv denied 4 NY3d 708 [2005], quoting Matter of Meyer v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139, 148 [1997]). However, a conclusory opinion neither satisfies this standard nor does it constitute substantial evidence (see generally Matter of Leon v Newman, 23 AD3d 882, 884 [2005]; Matter of Nextel Partners v Town of Fort Ann, 1 AD3d 89, 95 [2003], lv denied 1 *977NY3d 507 [2004]; Matter of Durkee v Staszak, 223 AD2d 984, 985 [1996]; Matter of Mobley v Perales, 108 AD2d 690, 690-691 [1985]).
Here, all the relevant evidence was provided by the medical records submitted by the parties and included evidence from petitioner’s physicians establishing a causal relationship. The examining physician’s report of respondent New York State and Local Employees’ Retirement System included the conclusory opinions that petitioner’s “disability cannot be considered to be causally related to the incident date of 6/12/98 or to the duties required of his particular occupation,” and that petitioner’s disability was due to a combination of the natural progressing of his degenerative spondylosis, rheumatoid arthritis and myositis conditions. Missing from the report is any fact-based medical opinion from the Retirement System’s doctor as to why any of the three incidents involved were not causally related to petitioner’s disability or whether any of the incidents aggravated a preexisting dormant disease causing a disability that did not previously exist (see e.g. Matter of Leo v Regan, 115 AD2d 104, 105 [1985]). While the majority correctly notes that the report recited that the Retirement System’s expert had received and reviewed records relating to the three accidents at issue, mere recital of a review of records with no relevant discussion in the face of an articulated contrary opinion is insufficient. In short, there is nothing set forth in the report of the Retirement System’s expert to support the conclusory statement that petitioner’s disability is unrelated to his on-the-job accidents, and I would find that the report fails to satisfy the substantial evidence standard (see Matter of Thomas v Regan, 125 AD2d 125, 127 [1987]; see also Matter of Tobin v Steisel, 64 NY2d 254 [1985]; Matter of Sanchez v New York State & Local Police & Fire Retirement Sys., 208 AD2d 1027, 1028 [1994]). I would therefore annul the determination and remit the matter to the Comptroller.
Adjudged that the determination is confirmed, without costs, and petition dismissed.